SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized).

                       Borough of Merchantville v. Malik & Son, LLC (A-66-12) (072255)

Argued April 1, 2014 -- Decided August 7, 2014

CUFF, P.J.A.D. (temporarily assigned), writing for a unanimous Court.

         In this appeal, the Court considers whether the Eminent Domain Act, N.J.S.A. 20:3-1 to -47, specifically
N.J.S.A. 20:3-6, requires a condemning authority to engage in bona fide negotiations with a mortgage holder that
has obtained a final judgment of foreclosure for the property sought to be condemned.

         Malik & Son, LLC (Malik) owned property (the Property) in the Borough of Merchantville (Borough) that
was designated by the Borough as an area in need of redevelopment. Malik defaulted on the Property’s mortgage
loan and a final judgment of foreclosure was entered against it on February 28, 2011. LB-RPR REO Holdings, LLC
(LB), a redeveloper of distressed properties, obtained the rights to the loan and final judgment of foreclosure.

          On September 26, 2011, the Borough adopted a redevelopment plan for the Property and engaged an
appraiser to ascertain the Property’s fair market value. The appraiser assigned the Property a pre-renovation fair
market value of $270,000. In a letter dated November 11, 2011, the Borough offered Malik $270,000 for the
Property and enclosed the appraisal and facility assessment evaluation. The Borough informed Malik that it would
assume “that [Malik] [does] not accept this current offer and [does] not wish to proceed with further negotiations
with the Borough,” if Malik did not respond by November 28, 2011. In a letter dated November 23, 2011, Malik’s
attorney replied that “the amount offered by [the Borough was] far less than [Malik] owes [its lender]. Therefore,
[Malik] cannot accept [the Borough’s] offer as [Malik] would not be in a position to provide clear title to the same.”
Malik’s attorney stated the letter should be considered as “formal notification” of his client’s rejection of the offer,
but invited further discussion about “more reasonable compensation in an amount which would satisfy all liens and
encumbrances on the [P]roperty.” That same date, LB’s attorney contacted the Borough and, among other things,
informed the Borough that the Property was scheduled to be sold at Sheriff’s Sale on December 7, 2011 and
expressed its desire to meet with the Borough to discuss reasonable compensation for the Property.

          On December 5, 2011, the Borough filed a declaration of taking and verified complaint in condemnation,
and deposited $270,000 with the Clerk of the Superior Court. LB filed a motion to dismiss the complaint, arguing,
among other things, that that the Borough breached its duty to engage in bona fide negotiations with Malik and LB,
as the real party in interest, prior to initiating the condemnation action. The trial court concluded that that the
Borough had no obligation to negotiate with LB, that the Borough had properly submitted its purchase offer to the
owner of record, Malik, and that Malik’s rejection of the offer satisfied the statutory requirement of bona fide
negotiations prior to the exercise of eminent domain authority. The Appellate Division affirmed, holding that the
Borough did not have a duty to negotiate with LB and that that the Borough satisfied its statutory obligation to
negotiate in good faith with the title of record holder. Borough of Merchantville v. Malik & Son, LLC, 429 N.J.
Super. 416 (App. Div. 2013). The Court granted ’s LB’s petition for certification. 214 N.J. 117 (2013).

HELD: Prior to instituting a condemnation action, a condemning authority has an obligation to present an offer to
acquire the subject property and to engage in bona fide negotiations only with the holder of the title of record or the
holder of the interest sought to be condemned. Therefore, the condemning authority here was not required to engage
in negotiations with the holder of the final judgment of foreclosure for the property sought to be condemned.

1. The initiation of foreclosure proceedings does not extinguish the mortgagor’s interest in the encumbered property.
Pursuant to the right to redeem, the mortgagor has the right to satisfy the debt and regain complete ownership of his
property at any time before entry of judgment. In New Jersey, the right to redeem extends beyond the foreclosure
and Sheriff’s Sale to “the ten-day period fixed by [Rule] 4:65-5 for objections to the [foreclosure] sale and until an


                                                           1
order confirming the sale if objections are filed under the rule.” Hardyston Nat’l Bank v. Tartamella, 56 N.J. 508,
513 (1970). (pp. 12-14)

2. The State may take private property for public use with the payment of just compensation. N.J. Const. art. I, ¶
20. The Eminent Domain Act (Act) governs such takings. Under the Act, “no action to condemn shall be instituted
unless the condemnor is unable to acquire such title or possession through bona fide negotiations with the
prospective condemnee, which negotiations shall include an offer in writing by the condemnor to the prospective
condemnee holding the title of record to the property being condemned . . . .” N.J.S.A. 20:3-6 (emphasis added).
N.J.S.A. 20:3-2(c) defines condemnee as “the owner of the interest in the private property being condemned.” This
language has been interpreted to mean exactly what it says, that is, the condemning authority has the obligation to
negotiate only with the title holder of record when it seeks to acquire a fee interest. City of Atl. City v. Cynwyd
Invs., 148 N.J. 55 (1997). In Cynwyd, the Court explained that “[g]iven the breadth of the term ‘condemnee,’”
limiting the party with whom a condemning authority must negotiate to the title holder of record “avoids the
difficult requirement of negotiating with each condemnee having an interest in the property.” Id. at 70. The Court
noted that other condemnees with compensable interests are still protected because they are permitted to participate
in subsequent valuation and allocation proceedings. Id. at 70-71. In Town of Kearny v. Disc. City of Old Bridge,
Inc., 205 N.J. 386 (2011), in which the Court recognized that a condemning authority may condemn less than a fee
simple interest, the Court reaffirmed that “where a fee simple is being condemned, negotiations will take place with
the fee owner alone.” Id. at 407. (pp. 15-20)

3. The Act does not define what is necessary to meet the statutory requirement of a bona fide negotiation. It
provides that the offer must include “[a]n offer in writing by the condemnor to the prospective condemnee . . .
setting forth the property and interest therein to be acquired, the compensation offered to be paid and a reasonable
disclosure of the manner in which the amount of such offered compensation has been calculated, and such other
matters as may be required by the rules.” State by Commissioner of Transportation v. Carroll, 123 N.J. 308, 323
(1991) (citing N.J.S.A. 20:3-6). In addition, this Court has determined that the “one-price” offer method must be
used, which requires “an initial full price offer . . . to prevent the State from making low offers to gain a bargaining
advantage . . . .” Id. at 318. When the property owner rejects the condemning authority’s offer, the condemning
authority may have an obligation to continue to discuss the offering price when the response provides credible
information supporting its opinion that the offer is too low. County of Morris v. Weiner, 222 N.J. Super. 560, 565
(App. Div.), certif. denied, 111 N.J. 573 (1988). (pp. 20-22)

4. Applying these principles, LB’s status as the holder of a final judgment of foreclosure did not require the Borough
to present an offer to it and negotiate with it. Although L.B. anticipated a Sheriff’s Sale within weeks of the
Borough’s pre-taking offer to Malik, L.B.’s judgment could have been satisfied by Malik at any time. Even after the
Sheriff’s Sale, Malik had a right to redeem. Malik’s apparent inability or lack of desire to exercise that right did not
elevate the nature of LB’s interest in the Property to “holding the title of record to the property” under N.J.S.A.
20:3-6. N.J.S.A. 20:3-6 does not recognize real parties in interest or those more concerned about the state of the
subject property than the title holder of record. (pp. 22-24)

5. The Court’s holding that N.J.S.A. 20:3-6 limits negotiations to the record titleholder leads to the inexorable
conclusion that LB lacks standing to challenge the bona fides of the negotiation between the Borough and Malik.
Nevertheless, for the sake of completeness, the Court addresses this issue. At a minimum, the Borough was required
to retain an appraiser to prepare an appraisal of the Property, to use a one-price offer method to formulate its offer,
and to extend the offer accompanied by the appraisal report to the Property owner. The Borough satisfied those
requirements. Although a condemnor must respond to an invitation to engage in further discussions about the
offering price when that invitation is supported by concrete and credible evidence of value, Malik failed to provide
such evidence. Rather, it simply noted that any compensation less than the amount required to satisfy its lenders
was not acceptable. Under those circumstances, the Court cannot conclude that the Borough breached its duty to
engage in bona fide negotiations with Malik. (pp. 24-25)

         The judgment of the Appellate Division is AFFIRMED.

         CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA and ALBIN and JUDGE RODRÍGUEZ
(temporarily assigned) join in JUDGE CUFF’s opinion. JUSTICES PATTERSON and FERNANDEZ-VINA
did not participate.

                                                            2
                                    SUPREME COURT OF NEW JERSEY
                                      A-66 September Term 2012
                                               072255

BOROUGH OF MERCHANTVILLE,

    Plaintiff-Respondent,

         v.

MALIK & SON, LLC and/or
SHAUKAT MALIK and/or BOBBY
MALIK, WELLWOOD REALTY, LP,
UBS PRINCIPAL FINANCE, LLC,
LASALLE BANK NATIONAL
ASSOCIATION, LB-UBS
COMMERCIAL MORTGAGE TRUST,
BANK OF AMERICA, GERMAN
AMERICAN CAPITAL CORPORATION
(a MARYLAND CORPORATION),
DAWN-BV, LLC, LB-UBS 2000-C3
WELLWOOD MANOR, LLC, WACHOVIA
BANK, NA, TAX LIEN SERVICE
GROUP, CAMDEN COUNTY
MUNICIPAL UTILITIES
AUTHORITY, and THE
MERCHANTVILLE PENNSAUKEN
WATER COMMISSION,

    Defendants,

         and

LB-RPR REO HOLDINGS, LLC,

    Defendant-Appellant,

         and

U.S. BANK, AS CUSTODIAN FOR
CRESTAR CAPITAL, LLC,

    Defendant-Respondent.




                                1
        Argued April 1, 2014 – Decided August 7, 2014

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 429 N.J. Super. 416 (2013).

         Stuart M. Lederman argued the cause for
         appellant (Riker Danzig Scherer Hyland &
         Perretti, attorneys; Mr. Lederman and Rudy
         S. Randazzo, on the briefs).

         Timothy J. Higgins argued the cause for
         respondent Borough of Merchantville.

         Adam D. Greenberg submitted a letter in lieu
         of brief on behalf of respondent U.S. Bank,
         as custodian for Crestar Capital, LLC (Honig
         & Greenberg, attorneys).

    JUDGE CUFF (temporarily assigned) delivered the opinion of

the Court.

    In this appeal, the Court must determine whether N.J.S.A.

20:3-6 requires a condemning authority to engage in bona fide

negotiations with a mortgage holder that has obtained a final

judgment of foreclosure for the property sought to be condemned.

In this case, the condemning authority initiated eminent domain

proceedings after the property owner rejected its offer to

acquire the property, just days before the holder of the

foreclosure judgment expected the property to be sold at a

Sheriff’s Sale.   The judgment holder contended it was the real

party in interest, and that the condemning authority had an

obligation to negotiate with it rather than the property owner

prior to initiating condemnation proceedings.

                                 2
    The trial court concluded that the condemning authority had

properly submitted the offer to the owner of record, and the

subsequent rejection of the offer satisfied the statutory

requirement of bona fide negotiations prior to the exercise of

eminent domain authority.     The trial court also determined that

the condemning authority had no obligation to advise the

foreclosure judgment holder of its intention to condemn or to

engage in bona fide negotiations with it.     In a reported

decision, the Appellate Division affirmed.

    We hold that a condemning authority has an obligation to

present an offer to acquire property and to engage in bona fide

negotiations with no party other than the individual or entity

that holds title to the property or the holder of the interest

sought to be condemned.     In addition, we determine that the

offer presented in this case and the reply by the property owner

satisfied the statutory requirement of bona fide negotiations

with the property owner before initiating condemnation

proceedings.   We therefore affirm the judgment of the Appellate

Division.

                                  I.

                                  A.

    Malik & Son, LLC (Malik) owned property commonly known as

606 West Maple Avenue, and referred to as Block 9, Lots 2 and 3

(the Property) on the municipal tax map in the Borough of

                                   3
Merchantville (Borough), Camden County.       The Property contains a

fifty-four unit apartment building and had been designated by

the Borough as an area in need of redevelopment.1      Malik assumed

a mortgage loan issued by LB-RPR REO Holdings, LLC’s (LB)

predecessor, and defaulted on the loan.       LB’s predecessor in

interest filed a complaint to foreclose the mortgage, and Malik

did not file an answer.   On February 28, 2011, the court entered

a final judgment of foreclosure.       LB’s predecessor in interest

transferred all its rights and interest in the Property to LB

the next day.

     LB is a redeveloper of distressed properties.       Once it

acquired the loan, LB had a receiver appointed for the Property

and made substantial repairs to the building.       In an effort to

protect its interest in the Property, LB sought, and the court

entered, an order that directed that Malik could not sell the

Property without the express approval of the sale price by LB.

     Throughout 2010 and 2011, the Borough pursued a plan to

redevelop the Property.   Following designation of the Property

as an area in need of redevelopment, the Planning Board prepared

1
  The Planning Board found that the building on the Property was
“substandard, unsafe, unsanitary, dilapidated, or obsolescent,
or possess[ed] any of such characteristics,” N.J.S.A. 40A:12A-
5(a); that the characteristics described in subsection 5(a) “are
detrimental to the safety, health, morals, or welfare of the
surrounding area or community,” N.J.S.A. 40A:12A-5(d); and that
redevelopment was “consistent with smart growth planning
principles adopted pursuant to law or regulation,” N.J.S.A.
40A:12A-5(h).
                                   4
a proposed redevelopment plan for the Property and adopted a

resolution recommending that plan to the Mayor and Council.     On

September 26, 2011, the Borough designated Citadel Wellwood, LLC

(Citadel) as the redeveloper of the Property, and adopted the

redevelopment and rehabilitation plan for the Property.

    As the Borough considered a redevelopment plan for the

Property, Malik listed it for sale.     On February 14, 2011,

months before Citadel was designated as the redeveloper of the

Property, Citadel entered a contract to purchase it for

$1,250,000.   Richard DePetro, the principal of Citadel,

cancelled the contract on June 24, 2011, after seeking a

$200,000 reduction in the purchase price due to the deteriorated

condition of the building.     Malik rejected the offer, citing the

amount due on the LB mortgage.    Prior to cancelling the

contract, Citadel contacted LB and offered to purchase the

Property for $1,250,000 if LB agreed to a short sale to permit

satisfaction of other liens.     In the course of those

discussions, DePetro mentioned to LB’s representative that the

Borough would probably condemn the Property.     In June 2011, in

response to an inquiry from an LB representative, the Borough

denied any intention to condemn the Property.

    However, once the Borough adopted the redevelopment plan on

September 26, 2011, the Borough engaged an appraiser to

ascertain the fair market value of the Property.     The appraiser

                                  5
opined that as of August 24, 2011, its fair market value was $0.

He calculated that value because the cost to renovate the

Property far exceeded its market value following renovation and

rehabilitation.   The appraiser also assigned a fair market value

of $270,000 without renovations.

    In a letter dated November 11, 2011, the Borough offered

Malik $270,000 for the Property.       The Borough explained that the

offer reflected the pre-renovation fair market value of the

Property.   The Borough enclosed the appraisal and a facility

assessment evaluation.   The Borough informed Malik that it would

assume “that [Malik] [does] not accept this current offer and

[does] not wish to proceed with further negotiations with the

Borough,” if Malik did not respond by November 28, 2011.       In a

letter dated November 23, 2011, Malik’s attorney replied that

“the amount offered by [the Borough was] far less than [Malik]

owes [its lender].   Therefore, [Malik] cannot accept [the

Borough’s] offer as [Malik] would not be in a position to

provide clear title to the same.”      Malik’s attorney stated the

letter should be considered as “formal notification” of his

client’s rejection of the offer, but invited further discussion

about “more reasonable compensation in an amount which would

satisfy all liens and encumbrances on the [P]roperty.”

    That same date, LB’s attorney contacted the Borough.        In an

email, citing its discussion in June, LB expressed its surprise

                                   6
that the Borough intended to condemn the Property and noted that

the Borough’s offer was far less than the price offered by

Citadel in June 2011.   LB’s attorney informed the Borough that

it had obtained a final judgment of foreclosure and that the

Property was scheduled to be sold at Sheriff’s Sale on December

7, 2011.   Noting that it would soon own the Property, LB

expressed its desire to meet with the Borough to discuss

reasonable compensation for the Property.

                               B.

    The Borough filed a declaration of taking and verified

complaint in condemnation on December 5, 2011.   The Borough

deposited $270,000 with the Clerk of the Superior Court.     In

response to the Order to Show Cause entered by the trial court,

LB filed a motion to dismiss the complaint.

    In its motion, LB argued that the Borough had failed to

engage in bona fide negotiations with Malik and it.   LB also

contended that the Borough was bound by the earlier offer of

Citadel, its later-designated redeveloper, and that the Borough

had failed to honor its obligation to deal candidly and fairly

with LB.   Holding that the Borough had no obligation to

negotiate with LB and that the Borough had discharged its

obligation to engage in bona fide negotiations with the Property

owner prior to initiating condemnation proceedings, the trial

court filed an order for final judgment and appointed a panel of

                                 7
commissioners to examine and appraise the Property and to fix

the compensation to be paid by the Borough.

    In its appeal to the Appellate Division, LB argued that the

trial court erred in finding that the Borough had satisfied its

statutory pre-taking obligation to engage in bona fide

negotiations with Malik, that the Borough had a duty to engage

in direct negotiations with it as the real party in interest,

and that the Borough had failed to treat “the condemnees with

absolute candor and fairness.”   LB contended that the trial

court failed to recognize that the offered compensation was

grounded in a patently deficient appraisal, and that the Borough

used the designated redeveloper to circumvent the protections

provided to condemnees by statute.

    The Borough responded that it had a duty to negotiate only

with the individual or entity holding the title of record, that

it had satisfied its statutory obligation to negotiate in good

faith with Malik, and that the formulation of its offer was

consistent with law.   Finally, the Borough argued that LB’s

contention about the Borough’s lack of candor or “sleight-of-

hand” did not undermine the Borough’s authority to take the

Property or the good faith of its offer and negotiations with




                                 8
Malik.   It suggested that, at most, those arguments might be

relevant to the appropriate date of valuation.2

     In a reported opinion, the Appellate Division affirmed.

Borough of Merchantville v. Malik & Son, LLC, 429 N.J. Super.
416 (App. Div. 2013).    It held that the Borough did not have a

duty to negotiate the offer of just compensation for the

Property with LB.   Id. at 428.   The appellate panel noted that

N.J.S.A. 20:3-6 requires the condemning authority to negotiate

only with the individual or entity holding the title of record

to the property to be condemned, or, when the fee is not at

issue, with the holder of an interest sought to be condemned,

such as a leaseholder.    Ibid. (citing Town of Kearny v. Disc.

City of Old Bridge, Inc., 205 N.J. 386, 407 (2011)).     The panel

observed that limiting the duty to negotiate only with the title

holder of record still protects the interests of condemnees with

a compensable interest because they are permitted to participate

in subsequent valuation and allocation proceedings.     Id. at 429.

     The appellate court determined that the Borough had

provided the appraisal report to Malik, that it was prepared in

accordance with professional standards, and that the report

provided a clear description of the Property, a clear


2
  Crestar Capital, LLC, the holder of a tax lien certification
against the Malik Property, had filed a motion to disburse the
funds on deposit with the trial court. It took no position on
the merits of the appeal.
                                  9
description of the valuation approach chosen, and a clear

explanation of the fair market value of the Property.      Id. at

429.   The Appellate Division also concluded that the Borough had

no obligation to respond to Malik’s November 23, 2011 letter and

that the initiation of condemnation proceedings shortly after

Malik rejected the Borough’s offer did not evince a lack of good

faith by the Borough.     Id. at 434.   The panel concluded that

“the Borough dealt ‘forthrightly and fairly’ in its negotiations

with Malik and satisfied its obligations to ‘turn square

corners.’”   Id. at 433 (quoting F.M.C. Stores Co. v. Borough of

Morris Plains, 100 N.J. 418, 426 (1985)).      We granted LB’s

petition for certification.     214 N.J. 117 (2013).

                                  II.

       LB reiterates its arguments presented in the trial court

and Appellate Division.     It maintains that the Eminent Domain

Act, specifically N.J.S.A. 20:3-6, requires a condemning

authority to engage in bona fide negotiations not only with the

title holder of record but also with the holder of a final

judgment of foreclosure, particularly when that party has

obtained an order from the court requiring the judgment holder’s

approval of any sale of the property and when the condemning

authority has received notice that a Sheriff’s Sale has been

scheduled.   LB maintains that the appellate opinion questions

its right to contest the taking because it implies that “a non-

                                  10
title owner condemnee does not benefit from the bona fide

negotiations requirement and therefore does not have standing to

complain when a condemnor fails to negotiate.”

    LB also contends that the failure of the Borough to respond

to Malik’s letter rejecting its offer but inviting a higher

offer breached the condemning authority’s duty of candor and

fairness to owners of property targeted for condemnation.     By

declaring that Malik’s letter did not trigger the need for

further negotiations, LB asserts that the Appellate Division

placed “a substantial burden on condemnees to use very specific

and special language when responding to condemnation offers or

else lose the opportunity to enjoy the bona fide negotiations

that New Jersey considers essential to a true award of just

compensation.”   It maintains that the Appellate Division opinion

on this issue is in direct conflict with County of Morris v.

Weiner, 222 N.J. Super. 560 (App. Div.), certif. denied, 111
N.J. 573 (1988), and misconstrues State by Commissioner of

Transportation v. Carroll, 123 N.J. 308 (1991).

    The Borough responds that LB misstates the issue.    It

contends the issue in this appeal is with whom the Borough owed

a duty to negotiate before initiating a condemnation proceeding,

not whether the Borough engaged in bona fide negotiations prior

to initiating the condemnation proceeding.   The Borough urges

that the Appellate Division correctly determined that it was

                                11
obliged to tender a good faith offer supported by an appropriate

appraisal to Malik, the owner of record of the Property, that LB

was not the record owner of the Property, and that it engaged in

bona fide negotiations with Malik.

                               III.

    The principal issue presented in this appeal, the party

with which a condemning authority must negotiate prior to

commencing a condemnation proceeding, requires an understanding

of the nature of the interest acquired by a holder of a final

judgment of foreclosure and the interest retained by the owner

of record following entry of that order and until a Sheriff’s

Sale.   We commence our discussion with a brief review of the

post-judgment mortgage foreclosure process followed by an

examination of the condemnation process and the obligations

imposed on the condemning authority.

                                A.

    The initiation of foreclosure proceedings does not

extinguish the mortgagor’s interest in the encumbered property.

The mortgagor has the right to satisfy the debt at any time

before entry of judgment and thereafter under certain

circumstances.   This right is referred to as the right to redeem

or the right of redemption.

    The right to redeem is the right of a mortgagor to reassert

complete fee simple ownership of his property by paying the

                                12
complete debt and any other charges assessed under the terms of

the mortgage or under statutory provision.   55 Am. Jur. 2d

Mortgages § 787 (2009).   The right of redemption evolved as a

right of the debtor in equity to prevent the loss of the

property at any time before the judgment of foreclosure.

Carteret Sav. & Loan Ass’n v. Davis, 105 N.J. 344, 347 (1987).

In many states, a further statutory right of redemption exists

following the Sheriff’s Sale of a property to further protect

mortgagees, however this is not the case in New Jersey.3

     Instead, it has been the settled law in this State that an

owner-mortgagor has a right to redeem the mortgaged property

following foreclosure and Sheriff’s Sale, by the payment in full

of the mortgage indebtedness, costs of foreclosure, and costs of

sale.   Hardyston Nat’l Bank v. Tartamella, 56 N.J. 508, 513

(1970).   Under Hardyston, the right must be exercised “within

the ten-day period fixed by [Rule] 4:65-5 for objections to the

[foreclosure] sale and until an order confirming the sale if

objections are filed under the rule.”   Ibid.   If an objection to

the sale is filed, the right to redeem continues until the

disposition of the filed objections.    Brookshire Equities, LLC




3
  There is no statutory right of redemption of a mortgage in New
Jersey other than the right of redemption given to persons
against whom a deficiency judgment is entered for a period of
six months following the deficiency judgment. N.J.S.A. 2A:50-4.
                                13
v. Montaquiza, 346 N.J. Super. 310, 316 (App. Div.), certif.

denied, 172 N.J. 179 (2002).

    “This right of redemption confirmed in Hardyston is not

fashioned by nor dependent upon statute; instead, it is a right

created and devised by equity to protect a mortgagor from the

forfeiture of his title.”   Lobsenz v. Micucci Holdings, Inc.,

127 N.J. Super. 50, 52 (App. Div. 1974) (internal quotation

marks omitted).   This right is of such utmost importance that

our laws do not permit it to be waived in a mortgage instrument

or in a contemporaneous agreement.    Hardyston, supra, 56 N.J. at

513 (citing Dorman v. Fisher, 31 N.J. 13, 15 (1959)).    This

right “is a valuable right . . . subject to transfer and

conveyance[,] just as is any other right, title or interest in

or to real property.”    Lobsenz, supra, 127 N.J. Super. at 52.

“A purchaser at the foreclosure sale bids and buys with actual

or implied knowledge of this existence of the right to redeem

and with full awareness that his purchase is subject to being

defeated by the timely exercise thereof.”   Id. at 55.   Indeed,

this Court has recognized the situations are probably rare in

which a mortgagor can profitably assert a right to redeem after

the Sheriff’s Sale, but “the right should be his unless some

public interest would be significantly offended.”   Hardyston,

supra, 56 N.J. at 513.

                                 B.

                                 14
    Eminent domain involves the taking of private property, and

“‘has always been subject to constitutional limits.’”      Kearny,

supra, 205 N.J. at 399 (quoting Harrison Dev. Agency v. DeRose,

398 N.J. Super. 361, 391 (App. Div. 2008)).   The eminent domain

clause of the New Jersey Constitution provides that

         [p]rivate property shall not be taken for
         public   use   without   just compensation.
         Individuals or private corporations shall
         not be authorized to take private property
         for public use without just compensation
         first made to the owners.

         [N.J. Const. art. I, ¶ 20.]

The Court has explained that this clause

         imposes three significant limitations on the
         State’s eminent domain power. First, the
         State must pay “just compensation” for
         property taken by eminent domain. Second, no
         person may be deprived of property without
         due process of law. Third, . . . the State
         may take private property only for public
         use.

         [Gallenthin   Realty  Dev.   v.  Borough     of
         Paulsboro, 191 N.J. 344, 356 (2007).]

    The New Jersey Constitution also addresses property that

has been declared blighted and in need of redevelopment:

         The clearance, replanning, development or
         redevelopment of blighted areas shall be a
         public purpose and public use, for which
         private property may be taken or acquired.
         Municipal, public or private corporations
         may be authorized by law to undertake such
         clearance,    replanning,   development   or
         redevelopment; and improvements made for
         these purposes and uses, or for any of them,
         may be exempted from taxation, in whole or

                               15
         in part, for a limited period of time . . .
         .   The   conditions   of  use,   ownership,
         management and control of such improvements
         shall be regulated by law.

         [N.J. Const. art. VIII, § 3, ¶ 1.]

Pursuant to this provision, a municipality may exercise its

eminent domain power if it adheres to the governing

constitutional provisions and any applicable statutory

provisions.   See Gallenthin, supra, 191 N.J. at 359 (noting

“clause operates as both a grant and limit on the State’s

redevelopment authority”).

    The Eminent Domain Act (Act), N.J.S.A. 20:3-1 to -47,

governs the taking of private property for public use.   The Act

requires that private property may not be taken for a public

purpose unless the condemning authority has engaged in bona fide

negotiations to purchase the property with the party holding

title to the property.   N.J.S.A. 20:3-6 provides in pertinent

part,

         [w]henever   any    condemnor    shall   have
         determined to acquire property pursuant to
         law . . . no action to condemn shall be
         instituted unless the condemnor is unable to
         acquire such title or possession through
         bona fide negotiations with the prospective
         condemnee, which negotiations shall include
         an offer in writing by the condemnor to the
         prospective condemnee holding the title of
         record to the property being condemned,
         setting forth the property and interest
         therein to be acquired, the compensation
         offered   to  be   paid   and  a   reasonable
         disclosure of the manner in which the amount

                                16
         of   such  offered   compensation  has  been
         calculated, and such other matters as may be
         required by the rules. (Emphasis added.)

Furthermore, N.J.S.A. 20:3-2(c) defines condemnee as “the owner

of the interest in the private property being condemned for a

public purpose under the power of eminent domain.”

    To determine whether the Legislature intended to enlarge

the circle of parties with whom a condemning authority must

negotiate beyond “the condemnee holding the title of record to

the property being condemned” as required by N.J.S.A. 20:3-6, we

start with the plain language of the statute.   N.J. Dep’t of

Children & Families v. A.L., 213 N.J. 1, 20 (2013); DiProspero

v. Penn, 183 N.J. 477, 492 (2005).   If the plain language of the

statute is clear and susceptible to only one interpretation,

then the court should apply that plain language interpretation.

A.L., supra, 213 N.J. at 20; DiProspero, supra, 183 N.J. at 492;

see also 2A Norman J. Singer & J.D. Shambie Singer, Sutherland

Statutory Construction § 46.1 at 137-41 (7th ed. 2007) (“[W]hen

the language of the statute is clear and not unreasonable or

illogical in its operation, the court may not go outside the

statute to give it a different meaning.”)

    The plain language of N.J.S.A. 20:3-6 directs that the

condemning authority is required to negotiate with the party

holding the title of record it seeks to acquire.     Moreover,

N.J.S.A. 20:3-2(c) defines a condemnee “as the owner of the

                               17
interest in the private property being condemned.”        This

language has been interpreted to mean exactly what it says, that

is, the condemning authority has the obligation to negotiate

only with the title holder of record when it seeks to acquire

the fee interest.   City of Atl. City v. Cynwyd Invs., 148 N.J.
55, 70 (1997).

    Justice O’Hern explained the rationale for this limitation:

               Under the [Act], the negotiations are
         to be undertaken with the condemnee who
         holds title of record to the property.
         Given the breadth of the term “condemnee,”
         the    limitation   in   Section    6    on  the
         “condemnee” with whom the condemnor must
         negotiate to the “condemnee who holds title
         of record” avoids the difficult requirement
         of negotiating with each condemnee having an
         interest in the property . . . . The rights
         of all other condemnees with a compensable
         interest are better protected by allowing
         them    to   participate   later    during   the
         Commissioner’s    hearing,   where     value  is
         determined, N.J.S.A. 20:3-12, and during the
         still    subsequent    proceeding     when   the
         compensation is allocated.       N.J.S.A. 20:3-
         34; Rule 4:73-9.

         [Id. at 70-71.]

Applying this rationale in Cynwyd, the Court rejected the

contention that a lessee of property under a ninety-nine year

lease would be considered equivalent to a holder of a fee simple

in condemnation proceedings.       Id. at 72.   The Court explained

that generally the rights of the holder of such a lengthy lease

depend on the contract.    Ibid.    Identifying the nature and


                                    18
extent of the rights held by the holder of a ninety-nine year

lease might burden the pre-condemnation appraisal and bona fide

negotiation process and counselled against recognizing this

interest as one that triggered the duty to negotiate.      Ibid.

    To be sure, a condemning authority may condemn less than a

fee simple interest.     The very language of N.J.S.A. 20:3-6

requiring the condemnor to identify the property and the

interest to be taken recognizes this principle.    This Court

recognized the authority of a condemning authority to take less

than a fee simple interest in Kearny.     There, the town never

took any action, formal or informal, to acquire the fee simple

interest.   Kearny, supra, 205 N.J. at 408.    The only interest

sought to be acquired was a leasehold and, under those

circumstances, the condemning authority was required to conduct

bona fide negotiations with the leaseholder.     Ibid.   Notably,

the Court reaffirmed the rule that “where a fee simple is being

condemned, negotiations will take place with the fee owner

alone.”    Id. at 407.

    This limitation to the title holder of record is consistent

with generally recognized and applied principles throughout the

country.    One of these basic principles is that the owner of the

property at the time of taking is the party entitled to

compensation.    Nichols on Eminent Domain, Ch. 5, § 5.01[5][d]

(Matthew Bender, 3d ed.).     Another basic principle is that the

                                  19
duty to negotiate extends only to the owner of the property to

be taken.   Id. at Ch. 24, § 24.13(2).     Indeed, in a case

preceding the 1971 enactment of the Act, the Supreme Court held

that a condemning authority had no obligation to negotiate with

or seek the consent of the mortgagee of property to be taken to

erect poles and wires.    Coles v. Midland Tel. & Tel. Co., 67
N.J.L. 490, 493 (Sup. Ct.), aff’d, 68 N.J.L. 413 (E. & A. 1902).

                                 C.

    The Act does not define what is necessary to meet the

statutory requirements of a bona fide negotiation.      Carroll,

supra, 123 N.J. at 316.   Instead, it provides that the offer

must include

            [a]n offer in writing by the condemnor to
            the prospective condemnee . . . setting
            forth the property and interest therein to
            be acquired, the compensation offered to be
            paid and a reasonable disclosure of the
            manner in which the amount of such offered
            compensation has been calculated, and such
            other matters as may be required by the
            rules.

            [Ibid. (citing N.J.S.A. 20:3-6).]

In Cynwyd, supra, this Court emphasized that the uniform

procedures prescribed by the Act are designed to protect the

citizen whose property is condemned. 148 N.J. at 68.

    In furtherance of this policy, the condemning authority

must identify any appraisals used and its valuation methodology.

Carroll, supra, 123 N.J. at 323.      The lens by which the

                                 20
condemning authority views the offer must be from the

perspective of what the condemnee will lose, not what the

condemnor may gain.    Casino Reinvestment Dev. Auth. v. Katz, 334
N.J. Super. 473, 484-86 (Law Div. 2000).   Thus, the offer should

place the condemnee “in as good a position monetarily as the

owner would have occupied had the property not been taken.”      Id.

at 485.

    To ensure that the condemnee receives the constitutionally

required just compensation, this Court has approved the “one-

price” offer method.   Carroll, supra, 123 N.J. at 318.   We

explained that

          [t]he objective of requiring an initial full
          price offer is to prevent the State from
          making low offers to gain a bargaining
          advantage, forcing owners into adversarial
          positions in order to secure the full market
          values of their properties . . . . Indeed,
          the whole thrust of the eminent-domain
          process is that the State should operate
          differently from an open-market, arms-length
          buyer.

          [Id. at 318-19.]

    The condemning authority’s obligation to conduct good faith

negotiations does not end with making an offer and furnishing

the appraisal on which the offer was formulated.   Weiner, supra,

222 N.J. Super. at 565.   Rather, even when the property owner

rejects the offer, the condemning authority may have an

obligation to continue to discuss the offering price when the


                                 21
response provides credible information supporting its opinion

that the offer is too low and invites “further discussion based

on a reasonable expectation that [the condemning authority]

would take a more ‘realistic’ view of the property’s worth.”

Id. at 565.

    On the other hand, the condemning authority’s duty to

negotiate “can be tempered by a property owner’s failure to

cooperate.”   Carroll, supra, 123 N.J. at 323.   In Carroll, the

property owner met with the condemning authority’s negotiator

but insisted that the offer was too low, continuously maintained

that position, and stated that “the matter would have to be

resolved by the courts.”   Id. at 322.   Under those

circumstances, the condemning authority satisfied its obligation

to negotiate in good faith with the property owner.    Id. at 323.

Although the duty to continue negotiations does not cease simply

because the positions of the parties on the issue of value are

widely disparate, the condemning authority has no obligation to

continue to negotiate if the other party refuses to do so.

Cnty. of Monmouth v. Whispering Woods, 222 N.J. Super. 1, 9

(App. Div. 1987), certif. denied, 110 N.J. 175 (1989).

                                IV.

    Applying these principles to the issues presented by LB, we

conclude that its status as the holder of a final judgment of

foreclosure did not require the Borough to present an offer to

                                22
it and negotiate with it.   Moreover, the negotiations between

the Borough and Malik satisfied the obligation to conduct bona

fide negotiations with the Property owner.

    LB is in the business of redeveloping distressed

properties.   The record suggests that the Property owned by

Malik satisfied its business plan as a property that would be

desirable to own, renovate, operate, or sell, presumably for a

profit.   Certainly, it was interested in the Property, but it

did not hold an interest in the Property that qualified it to be

consulted before the Borough proceeded with its redevelopment

plan.

    To be sure, LB had made substantial progress in achieving

its business plan.   It held a final judgment of foreclosure and

anticipated a Sheriff’s Sale within weeks of the date the

Borough presented its pre-taking offer to Malik.   LB, however,

held a judgment that could have been satisfied by Malik at any

time.   Even after the Sheriff’s Sale, Malik had a right to

redeem.   Malik’s apparent inability or lack of desire to

exercise that right did not elevate the nature of LB’s interest

in the Property to “holding the title of record to the property”

as required by statute.

    Furthermore, the plain language of the Act, specifically

N.J.S.A. 20:3-6, limits negotiations to the title owner of

record.   The Act does not recognize real parties in interest or

                                23
those with more interest and concern about the state of the

property than the title holder of record.      This Court has

written extensively about the wisdom of limiting the parties

with whom the condemning authorities must negotiate.      Cynwyd,

supra, 148 N.J. at 70-71.    The Court has also observed that an

interested party other than the title holder is not without

recourse because the eminent domain scheme protects those with

compensable interests.    Kearny, supra, 205 N.J. at 407; Cynwyd,

supra, 148 N.J. at 70-71.

    The Appellate Division assumed, but did not decide, that LB

had standing to challenge the bona fides of the negotiation

process between the Borough and Malik.    Merchantville, supra,

429 N.J. Super. at 429.   We infer that the Appellate Division

questioned LB’s standing to pursue this argument, as do we.

Indeed, our holding that N.J.S.A. 20:3-6 limits negotiations to

the record titleholder and the existence of other forums to

contest the value assigned by the Borough to the Property leads

to the inexorable conclusion that LB lacks standing to pursue

this issue.   Nevertheless, for the sake of completeness, we have

addressed the issue.

    As noted in Whispering Woods, supra, we must approach, with

a touch of realism, the evaluation of the efforts made by the

condemning authority to engage in good faith negotiations with

the Property owner. 222 N.J. Super. at 9.    At a minimum, the

                                 24
Borough was required to retain an appraiser to prepare an

appraisal of the Property, to use a one-price offer method to

formulate its offer, and to extend the offer accompanied by the

appraisal report to the Property owner.   Weiner, supra, 222 N.J.

Super. at 564.   The Borough satisfied those requirements.

    A condemnor must also respond to an invitation to engage in

further discussions about the offering price when that

invitation is supported by concrete and credible evidence of

value.   Id. at 565; see Carroll, supra, 123 N.J. at 323

(discussing circumstances when no further discussions required).

Here, Malik offered no such evidence of value.   Rather, the

Property owner simply noted that any compensation less than the

amount required to satisfy LB and other lienholders would be of

no benefit to him, and provided no evidence that the amount of

the liens even approximated the fair market value of the

Property.   Although Malik could not be considered intransigent,

he was realistic about his situation.   Under those

circumstances, we cannot conclude that the Borough breached its

duty to engage in bona fide negotiations by failing to engage in

further discussion about the amount of its offer.

                                V.

    The judgment of the Appellate Division is affirmed.

     CHIEF JUSTICE RABNER, JUSTICES LaVECCHIA and ALBIN, and
JUDGE RODRÍGUEZ (temporarily assigned) join in JUDGE CUFF’s


                                25
opinion. JUSTICES PATTERSON and FERNANDEZ-VINA did not
participate.




                              26
                         SUPREME COURT OF NEW JERSEY

NO.    A-66                                                          SEPTEMBER TERM 2012

ON CERTIFICATION TO            Appellate Division, Superior Court

BOROUGH OF MERCHANTVILLE,
      Plaintiff-Respondent,

                 v.

MALIK & SON, LLC and/or
SHAUKAT MALIK and/or BOBBY
MALIK, WELLWOOD REALTY, LP,
UBS PRINCIPAL FINANCE, LLC,
LASALLE BANK NATIONAL
ASSOCIATION, LB-UBS
COMMERCIAL MORTGAGE TRUST,
BANK OF AMERICA, GERMAN
AMERICAN CAPITAL CORPORATION
(a MARYLAND CORPORATION),
DAWN-BV, LLC, LB-UBS 2000-C3
WELLWOOD MANOR, LLC, WACHOVIA
BANK, NA, TAX LIEN SERVICE
GROUP, CAMDEN COUNTY
MUNICIPAL UTILITIES
AUTHORITY, and THE
MERCHANTVILLE PENNSAUKEN
WATER COMMISSION,
        Defendants,

                 and

LB-RPR REO HOLDINGS, LLC,
        Defendant-Appellant,

                 and

U.S. BANK, AS CUSTODIAN FOR
CRESTAR CAPITAL, LLC,
        Defendant-Respondent.

DECIDED               August 7, 2014
                   Chief Justice Rabner                                          PRESIDING
OPINION BY               Judge Cuff
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


 CHECKLIST                                         AFFIRM
 CHIEF JUSTICE RABNER                                   X
 JUSTICE LaVECCHIA                                      X
 JUSTICE ALBIN                                          X
 JUSTICE PATTERSON                         ----------------------------   ---------------------
 JUSTICE FERNANDEZ-VINA                    ----------------------------   ---------------------
 JUDGE RODRÍGUEZ (t/a)                                  X
 JUDGE CUFF (t/a)                                       X
 TOTALS                                                 5




                                                                     1